Title: From Thomas Jefferson to Albert Gallatin, 20 May 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello May 20. 08.
                  
                  I return you the papers of Fanning, Lesdernier & Sacket. with respect to Fanning’s case, the true key for the construction of every thing doubtful in a law, is the intention of the law-makers. this is most safely gathered from the words, but may be sought also in extraneous circumstances provided they do not contradict the express words of the law. we certainly know the legislature meant that vessels might go out to bring home property, but not to commence a new career of commerce. the bringing home the property being the main object, if it be in an impracticable form, it effects the intention of the law to let it be commuted into a practicable form; and so from an inconvenient to a convenient form. to prevent any abuse of this accomodation, by entering into a new operation of commerce with it, the discretionary permission is left to the President. I think the conversion of the Sandal wood into a more portable form in this case, is fulfilling the object of the law, and that it is immaterial whether that be done in the Friendly islands where the wood now is, or wherever by the way it can be better done. consequently that permission may be granted.—I hope you will spare no pains or expence to bring the rascals of Passamaquoddy to justice; and if more force be necessary, agree on the subject with Genl Dearborne or mr Smith as to any aid they can spare, & let it go without waiting to consult me. let the successor to Sacket also be commissioned without waiting for my opinion which will be yours. should a pardon be granted to Rossell? I generally, but not invariably require a recommendation from the judges.—I shall be ready to consider any propositions you may make for mitigating the embargo law of Apr. 25. but so only as not to defeat the object of the law. I shall be ready to make a distinction between provisions, lumber, naval stores & such things as by the exaggerated prices they have got to in foreign markets would enable infractors to pay all forfietures & still make great profit, and cotton & such other articles as have not got to such prices. I am for going substantially to the object of the law, and no further; perhaps a little more earnestly because it is the first experiment, and it is of great importance to know it’s full effect.    I salute you with constant affection & respect.
                  
                     Th: Jefferson
                     
                  
               